JS 44 (Rev. 10/20)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court, This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                              DEFENDANTS
                                                                                                               Arcosa Aggregates, Inc. aka Arcosa, Inc. aka Arcosa
           Rusti L. Maxwell
                                                                                                               Aggregates aka Arcosa Aggregates - ASA aka Arcosa
     (b)   County of Residence of First Listed Plaintiff McLennan                    County                    County of Residence of First Listed Defendant Dallas County
                             (EXCEPT IN U.S. PLAINTIFF CASES)                                                                        (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED,

     (C) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (IfKnown)

           Danny C. Wash, Wash & Thomas, 6613 Sanger Ave.,                                                     Eva W. Turner and Robyn M. Funk, Ogletree Deakins,
           Waco, Tx 76710, 254-776-3611                                                                        8117 Preston Rd #500, Dallas, Tx 75225, 214-987-3800
II. BASIS OF JURISDICTION (Place an "X" In One Box Only)                                         III, CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plaintiff
                                                                                                           (For Diversity Cases Only)                                    and One Boxfor Defendant)
111 I   U.S. Government                  03      Federal Question                                                                   PTF       DEF                                          PTF     DEF
          Plaintiff                                (U.S. Government Not a Pam)                       Citizen of This State         0 I       pI        Incorporated or Principal Place     0 4 0 4
                                                                                                                                                          of Business In This State

0 2 U.S. Government                      0 4     Diversity                                           Citizen of Another State        0   2   0    2    Incorporated and Principal Place   Cl   5   C:15
      Defendant                                    (Indicate Citizenship ofParties in hem III)                                                            of Business In Another State

                                                                                                     Citizen or Subject of a         CI 3    0    3    Foreign Nation                     ID   6   0 6
                                                                                                       Foreign Countsy
IV. NATURE OF SUIT (Place an "X" in One Box Only)                                                                                        Click here for: Nature of S tit Code Descriptions.
           CONTRACT                                                TORTS                                  FORFEITURE/PENALTY                     BANKRUPTCY                     OTHER STATUTES
      l 10 Insurance               PERSONAL INJURY                PERSONAL INJURY                    ]    625 Drug Related Seizure         422 Appeal 28 USC 158       1.1 375 False Claims Act
      120 Marine                     ]
                                   310 Airplane               . 365 Personal Injury -                         of Property 21 USC 881     — 423 Withdrawal              • 376 Qui Tam (31 USC
      130 Miller Act                 J
                                   315 Airplane Product                Product Liability             D 690    Other                            28 USC 157                       3729(a))
      140 Negotiable Instrument         Liability             . 367 Health Care/                                                                                       IIII 400 State Reapportionment
      150 Recovery of Overpayment  320 Assault, Libel &               Pharmaceutical                                                        PROPERTY RIGHTS                 410 Antitrust
           & Enforcement of Judgment    Slander                       Personal Injury                                                    _ 820 Copyrights              II 430 Banks and Banking
—
— 151 Medicare Act                  J
                                   330 Federal Employers'             Product Liability                                                       830 Patent               is 450 Commerce
      152 Recovery of Defaulted         Liability             0 368 Asbestos Personal                                                    _
                                                                                                                                         — 835 Patent - Abbreviated    • 460 Deportation
            Student Loans            ]
                                   340 Marine                          Injury Product                                                             New Drug Application NI 470 Racketeer Influenced and
            (Excludes Veterans)    345 Marine Product                  Liability                                                         — 840 Trademark                        Corrupt Organizations
. 153 Recovery of Overpayment           Liability               1 ERSONAL PROPERTY                                 LABOR                      880 Defend Trade Secrets • 480 Consumer Credit
           of Veteran's Benefits     ]
                                   350 Motor Vehicle           _ 370 Other Fraud                          710 Fair Labor Standards                Act of 2016                   (15 USC 1681 or 1692)
                                                                                                      D
IIIII 160 Stockholders' Suits      355 Motor Vehicle              371 Truth in Lending                         Act                                                     . 485 Telephone Consumer
it    190 Other Contract               Product Liability      In 380 Other Personal                  D    720 Labor/Management                SOCIAL'SECURITY,. -               Protection Act
II 195 Contract Product Liability   D
                                   360 Other Personal                 Property Damage                         Relations                       861 H1A (1395ff)         I. 490 Cable/Sat TV
. 196 Franchise                        Injury                 . 385 Property Damage                   ]740 Railway Labor Act                  862 Black Lung (923)      • 850 Securities/Commodities/
                                    D
                                   362 Personal Injury -              Product Liability                   751 Family and Medical              863 DIWC/DIWW (405(g))            Exchange
                                       Medical Malpractice                                                     Leave Act                      864 SSID Title XVI       II 890 Other Statutory Actions
        REAL PROPERTY _              CIVIL RIOLITS ,_           PRISONER PETITIONS                   j 790 Other Labor Litigation             865 RS1 (405(g))              891 Agricultural Acts
_j
I 210 Land Condemnation         .. 440 Other Civil Rights         Habeas Corpus:                      A 791 Employee Retirement
                                                                                                                                                                          III
                                                                                                                                                                       III 893 Environmental Matters
  . 220 Foreclosure                441 Voting                  —
                                                               — 463 Alien Detainee                           Income Security Act        —'"-EEDERAL.TAX SUI -•-•           895 Freedom of Information
    230 Rent Lease & Ejectment  7 442 Employment                   510 Motions to Vacate                                                 El 870 Taxes (U.S. Plaintiff            Act
    240 Torts to Land           _ 443 Housing/                         Sentence                                                                    or Defendant)        • 896 Arbitration
    245 Tort Product Liability         Accommodations          — 530 General                                                             .    871 IRS—Third Party       .   899 Administrative Procedure
                                                              ..
    290 All Other Real Property    445 Amer. w/Disabilities -      535 Death Penalty                    _     IMMTGRATION                          26 USC 7609                  Act/Review or Appeal of
                                       Employment                  Other:                                 462 Naturalization Application                                        Agency Decision
                                   446 Amcr. w/Disabilitics -1 540 Mandamus & Other                   ]465 Other Immigration                                            MI 950 Constitutionality of
                                       Other                       550 Civil Rights                           Actions                                                           State Statutes
                                     D
                                   448 Education               — 555 Prison Condition
                                                               — 560 Civil Detainee -
                                                               —
                                                                       Conditions of
                                                                       Confinement
 V. ORIGIN (Place an "X" it          One Box Only)
Ell     Original          E2    Removed from
                                                             CI        Remanded from             ❑ 4 Reinstated or      ❑      5 Transferred from      ❑   6 Multidistrict          [1 8 Multidistrict
        Proceeding              State Court                            Appellate Court               Reopened                    Another District            Litigation -                Litigation -
                                                                                                                                 (specify)                   Transfer                    Direct File
                                              Cite the U.S. Civil Statute under which you are filing (Do not cite Jurisdictional statutes artless diversity):
                                              42 U.S.C. §2000e; 42 U.S.C. §12101
 VI. CAUSE OF ACTION                          Brief description of cause:
                                               Title VII, ADA, FMLA
 VII. REQUESTED IN                         ❑       CHECK IF THIS IS A CLASS ACTION                        DEMAND $                                    CHECK YES only if demanded in complaint:
           COMPLAINT:                              UNDER RULE 23, F.R.Cv.P.                                                                           JURY DEMAND:              EYes       ENo

 VIII. RELATED CASE(S)
                                                 (See instructions):
       IF ANY                                                           JUDGE                                                                DOCKET NUMBER
 DATE                                                                            ATURE OF ATTQRNEY OF &ECORD


 FOR OFFICE U E ONLY
                      0_1) )---LD
      RECEIPT #                   AMOUNT                                       APPLYING IFP                                    JUDGE                            MAG. JUDGE
